Citation Nr: 1634642	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  13-33 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an extension of the period of eligibility for receiving educational assistance benefits under the provisions of Chapter 30, Title 38, United States Code (Montgomery GI Bill), beyond the delimiting date of July 30, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1996 to July 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Atlanta, Georgia, Regional Office (RO) and Education Center of the Department of Veterans Affairs (VA).  VA records dated in July 2016 noted the Veteran canceled his request for a Board hearing.  Records show he was scheduled for a hearing in July 2016 and there is no indication he appeared for a hearing on that date.  His request for Board hearing is considered as having been withdrawn.


FINDINGS OF FACT

1.  The Veteran's basic period of eligibility for receiving Chapter 30 educational benefits ended on July 30, 2011.

2.  In May 2013, the Veteran filed for an extension of the Chapter 30 delimiting date.

3.  The Veteran was not prevented from initiating or completing an educational program during the basic Chapter 30 delimiting period due to his own physical or mental disability.


CONCLUSION OF LAW

The criteria for an extension of the Veteran's period of eligibility for receiving VA educational assistance benefits under Chapter 30 beyond July 30, 2011, are not met.  38 U.S.C.A. § 3031 (West 2014); 38 C.F.R. §§ 21.7050, 21.7051 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims (Court) has held that Veterans Claims Assistance Act of 2000 (VCAA) notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  In the present case, specific VCAA notice is not required because the applicable regulatory notification procedure was contained in 38 C.F.R. § 21.1031 (2015) for claims under Chapter 30, not the VCAA. Under 38 C.F.R. § 21.1031(b) "if a formal claim for educational assistance is incomplete, or if VA requires additional information or evidence to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim and the time limit provisions of § 21.1032(d)."

As detailed below, the resolution of this case depends primarily upon the undisputed facts of date of the Veteran's discharge from military service and the date of receipt for the claim for educational benefits.  See Manning v. Principi, 
16 Vet. App. 534, 542-543 (2002) (holding that the notice provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter).

Based on the application of the law to the undisputed facts discussed below, the Board finds that the Veteran's basic period of eligibility for Montgomery GI Bill (MGIB) education benefits had expired.  No notice is required under the duty to notify when a benefit cannot be awarded based on undisputed facts.  38 C.F.R. §§ 21.1031(b)(1).  The RO provided notice under the only avenue to entitlement remaining, extension of the delimiting date for MGIB education benefits.  See generally 38 C.F.R. Chapter 21, Subpart K. 

In the present case, the Veteran requests an extension of the Chapter 30 delimiting date for Montgomery GI Bill education benefits (MGIB).  He asserts that he was precluded from using Chapter 30 benefits to obtain a master's degree after earning his bachelor's degree in 2010 due to his having focused on working and raising his daughter.  He also asserted that he had not been properly notified of the 10-year rule upon his discharge from active service.

The evidence of record reflects that the Veteran had active duty service from October 30, 1996, to July 29, 2001.  In May 2013, he submitted a request for an extension of time to use his education benefits under the MGIB to obtain a master's degree.  This request was denied by the RO in June 2013. 

Chapter 30 of Title 38, United States Code, sets forth provisions to allow for educational assistance for members of the Armed Forces after their separation from military service.  See 38 U.S.C.A. § 3001 (West 2014). 

The law generally provides that educational assistance or supplemental educational assistance will not be provided to a veteran beyond ten years from the later of (i) the date of the last discharge or release from a period of active duty of 90 days or more of continuous service; (ii) the date of the last discharge or release from a shorter period of active duty if the discharge or release is because of a service-connected disability, a medical condition which preexisted such service and which VA determines is not service connected, hardship, or was involuntary for the convenience of the Government after October 1, 1987, as the result of a reduction in force as determined by the Secretary of the military department concerned; or 
(iii) the date on which the veteran meets the requirements for four years' service in the Selected Reserves found in 38 C.F.R. § 21.7042(b) and 38 C.F.R. § 21.7044(b).  See 38 U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050(a). 

Based upon the Veteran's sole period of active service, the basic period of eligibility for receiving Chapter 30 educational benefits ended on July 30, 2011.  The record does not indicate that the Veteran's active duty period was shortened due to: discharge because of a service-connected disability, a medical condition that preexisted such service and that VA determines is not service connected, or hardship, or was involuntary for the convenience of the government.  Therefore, applying the ten year from discharge delimiting date rule, a delimiting date of July 30, 2011, is the correct delimiting date.  See 38 C.F.R. 21.7050(a). 

In order for the Veteran to receive MGIB benefits, an extension of the delimiting date is necessary.  VA shall grant an extension of the applicable delimiting period provided that a veteran applies for an extension within a specified time period, and demonstrating that he or she was prevented from initiating or completing the chosen program during the original period due to physical or mental disability that did not result from that veteran's willful misconduct.  Medical evidence must clearly establish that such a program of education was medically infeasible.  38 C.F.R. § 21.7051(a)(2).

Extension requests are subject to timeliness restrictions.  38 C.F.R. §§ 21.1033(c), 21.7051(a).  An extension may also be granted when a claimant establishes good cause for an untimely request.  38 C.F.R. § 21.1033(e).  VA must receive a claim for an extended period of eligibility by the later of the following dates: One year from the date on which a veteran's original period of eligibility ended, or one year from the date on which the eligible claimant's physical or mental disability no longer prevented him from beginning or resuming a chosen program of education.  38 C.F.R. §§ 21.1033(c), 21.7051(a). 

The Veteran's request for an extension is shown to have been received on May 9, 2013.  As the Veteran's delimiting date was July 30, 2011, this request was received over the one year deadline for requesting an extension; therefore, the Veteran's claim for an extension was not timely. 

Even if the application were found to be timely, the Board finds that the Veteran's circumstances were not such that an extension could be granted.  Under 38 C.F.R. § 21.7051, an extension of the delimiting date may be granted if the Veteran was prevented from initiating or completing the chosen program during the original period due to physical or mental disability.  The evidence does not indicate that the Veteran was prevented from using his educational benefits due to any physical or mental disability, and he does not contend as such.  Accordingly, the Board finds that the Veteran does not meet the requirement of physical or mental disability which prevented from initiating or completing his educational program; therefore, the request for an extension of the delimiting date must be denied.  See 38 C.F.R. § 21.7051. 

Rather, the Veteran's primary contention is that he was precluded from using Chapter 30 benefits after 2010 due to his having focused on working and raising his daughter.  He has also asserted that he was not properly notified of the 10-year delimiting period upon his discharge from active service.  He contends an extension is thus warranted.  While the Board is sympathetic to the Veteran's contentions, VA records indicate that in the regular course of the application process he was provided a pamphlet summarizing the MGIB benefits upon receipt of his March 2000 application.  There is no evidence that he was otherwise restricted by mental or physical disability from utilizing his MGIB benefits after 2010.  As such, the criteria for an extension were not met. 

Based upon the Veteran's assertions, in essence, of extraordinary circumstances, the doctrine of equitable tolling has been considered.  The United States Court of Appeals for the Federal Circuit (Federal Court) has noted that in order to obtain the benefit of equitable tolling, a claimant must show that the failure to file was the direct result of a mental illness that rendered him or her incapable of rational thought or deliberate decision making, or incapable of handling his or her own affairs or unable to function in society.  See Barrett v. Principi, 363 F.3d 1316 (Fed. Cir. 2004).  Additionally, "extraordinary circumstances" can invoke consideration of the principles of equitable tolling.  McCreary v. Nicholson, 19 Vet. App. 324, 332 (2005). 

However, as previously noted, the evidence does not demonstrate that the Veteran's failure to continue his Chapter 30 benefits after 2010 or to timely file for an extension was directly due to a physical or mental illness that caused him to be incapable of doing so; therefore, the Board finds that the evidence does not show that he suffers from mental illness that would render him incapable of handling his or her own affairs or unable to function in society. 

Additionally, the Board does not find that the criteria for "extraordinary circumstances" have been met.  The Court has previously adopted a three-part test to determine the appropriateness of equitable tolling based upon extraordinary circumstances regarding preserving his appellate rights.  Even though this test is not applicable in these circumstances, the Veteran's claim would fail to meet these standards.  The criteria are (1) the extraordinary circumstance must be beyond the appellant's control; (2) the appellant must demonstrate that the untimely filing was a direct result of the extraordinary circumstances, and (3) the appellant must exercise "due diligence" in preserving his or her appellate rights, meaning that a reasonably diligent appellant, under the same circumstances, would not have filed a timely appeal.  In this case, the Veteran would not have met even the first prong of this three part test, as the Board finds that available VA records show he had received Chapter 30 benefits through December 2009.  In this case, the law and regulations do not permit an extended delimiting date in the circumstances described by the Veteran.  Accordingly, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

An extension of the Veteran's period of eligibility to receive Chapter 30 educational assistance benefits beyond July 30, 2011, is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


